    Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 1 of 10 PageID #: 127



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------------------------------------X

UNITED STATES OF AMERICA,
                                                                                MEMORANDUM
                                                                                AND ORDER
                   -against-
                                                                                19-CR-417 (GRB)

TAHEEM SMITH,
     also known as “Ta,”

                                      Defendant.

--------------------------------------------------------------------X

GARY R. BROWN, United States District Judge:

         Pending before the Court is an in limine motion by the defendant, TAHEEM SMITH, regarding

the appropriate jury charge in connection with felony murder charges in this matter, in which Smith

allegedly aided and abetted racketeering- and firearms-related homicides of two individuals under 18

U.S.C. §§ 2, 924(j) and 1959(a)(1). The Indictment charges that Smith, together with a codefendant,

committed an armed robbery during which two victims were killed. Relying primarily on United States v.

Gyamfi, 357 F. Supp. 3d 355, 360 (S.D.N.Y. 2019), and that decision’s construction of Rosemond v.

United States, 134 S.Ct. 1240 (2014), Smith requests that the Court charge the jury that defendant “knew

there was a genuine (and not just fanciful or remote) risk that someone would be killed during the

robbery.”

         Because the Court finds that (1) Gyamfi appears inconsistent with existing case law and (2) the

facts in this matter are sufficiently distinguishable from Gyamfi, the motion is denied. 1




1
  Initially, defendant also moved to clarify the applicability of certain sentencing provisions to the defendant.
Because the Government clarified its position on the applicable sentences in its response, defendant has withdrawn
that portion of the motion.

                                                              1
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 2 of 10 PageID #: 128



        The Indictment

        Filed on September 10, 2019, the Indictment herein charges that Smith was a member of the

Bloods street gang, which “engaged in acts of violence, including murder, attempted murder, robbery and

assault, as well as other criminal activity, including narcotics trafficking.” Docket Entry (“DE”) 1 at 1.

Among the purposes of the Bloods enterprise, the grand jury found, was “[e]nriching the members and

associates of the enterprise through criminal activity, including robbery and drug trafficking” and

“[k]eeping victims and rivals in fear of the enterprise and its members and associates.” Id. at 2-3.

        The racketeering acts charged against defendant Smith include the robbery, attempted robbery,

murder and felony murder of two individuals – David Arzu and Janella Curella – which occurred on

September 2, 2016. Id. at 4-6. Though charged under several different theories, the counts at issue here

charge Smith as an aider and abettor of the racketeering murders of Arzu and Curella under § 1959(a)(1),

and their firearm-related homicides under § 924(j)(1), found in Counts Three, Four, Eight and Nine.



        FACTS

        In support of its motion, the defense proffers facts, some contested by the Government, which

supply the context of the motion. In sum and substance, counsel contends that on the evening in

question, Smith was contacted by an associate named Lameek Everett. Smith afforded Everett a ride to

Everett’s mother’s house where, though Smith remained outside, Smith could hear Everett arguing with

his mother. Unbeknownst to Smith, Everett’s mother was angry that Arzu, a tenant of Everett’s mother

and one of the robbery-homicide victims, had stolen something from her, which is later defined as an

electronic device or game.

          Everett left the home, visibly upset, and proposed that Smith could join Everett in an endeavor

to make some money by participating in a robbery. Everett and Smith proceeded to a Long Island

Railroad station to carry out the robbery. As discussed below, the precise nature of Smith’s participation

is disputed, but the parties agree that Smith and Everett were both armed and brandishing weapons at the



                                                     2
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 3 of 10 PageID #: 129



robbery scene. Also undisputed is the fact that during the robbery, Everett shot and killed both victims.

DE 17 at 2-3.

        The Government’s proffer adds a few details, some of which are disputed. First, the Government

defines Smith as a “newer member of the Bloods,” while the defendant denies such membership. DE 20

at 1. According to the Government, Arzu had been targeted for the robbery both because he had

burglarized Everett’s mother’s home and because of a belief that Arzu was a drug dealer carrying a

substantial amount of cash. Id. Smith contends, as relevant herein, that he was unaware of the first

motive. DE 21 at 7-8. The Government proffers that Smith and Everett approached the victims, who

were accompanied by one or more friends, and both Smith and Everett brandished a firearm. DE 20 at 1.

Smith pointed his firearm at the head of a friend of the decedents, stating “Give me everything. Empty

your pockets. I’m not playing.” Id. at 2. Simultaneously, Everett held Arzu at gunpoint, who began to

struggle, and Curella attempted to help Arzu. Id. Everett shot Curella and then, once Arzu endeavored to

assist Curella, Everett shot Arzu. Id. Smith immediately grabbed the friend’s bag, and the friend fled.

Id. Smith and Everett left the scene together. Id.

        On reply, the defense proffers some further facts, and supplies copies of two redacted police

reports reflecting statements by eyewitnesses to the police. The nominal purpose of these submissions is

to help establish that Everett almost immediately began beating Arzu, in an effort to establish the defense

theory that Everett had approached the encounter with the intent – purportedly kept secret from Smith –

of attacking Arzu, rather than simply robbing him. See, e.g., DE 21 at 3 (“As soon as Everett saw Arzu

on the street, he ran up to Arzu and began assaulting him.”).

         In its reply, defense counsel asserts that “[f]or the purposes of this motion, the Court should

assume the facts to be true as the defense states them, as they depict the defense theory of the case and are

supported by statements made to the authorities by eye-witnesses.” DE 21 at 1. Perhaps it is not

unreasonable, for the purposes of this motion, to assume that Everett held an unspoken motive to seek

revenge against Arzu, or at least that there may be evidence from which a reasonable jury could draw

such an inference. Importantly, though, while the witnesses’ statements supplied to the Court by the

                                                      3
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 4 of 10 PageID #: 130



defense could be viewed as supporting certain facts proffered, those same statements undercut others. For

example, the defense described the robbery as follows:

         Everett covered his face and handed Smith a revolver as Everett proceeded to walk into
         the street to confront the group of people. Smith remained on the sidewalk and secreted
         himself behind an SUV parked on the street approximately 20 feet away. It was dark
         outside. Everett pulled out a gun (an automatic) and fired two shots, the first killing a
         woman, the second killing a man. Smith did not know that the man Everett shot was the
         tenant who had stolen something from Everett’s mother. Two other people who were
         present ran away; one of them, a man, ran toward Smith in the dark. Seeing Smith with
         gun in his hand, the man froze. Smith told him to go and the man ran away unharmed.


DE 17 at 3 (emphasis added). Yet the witness statements provided by the defense suggest that Smith was

anything but a passive or distant observer. For example, one witness observed that:

         all of a sudden, a black guy [presumably Everett] comes out of nowhere and starts
         beating up DAVE. [The witness] looks to her left and she sees another black guy
         [presumably Smith] beating and robbing FRANKIE behind her next to a car.”


DE 21 at 13. A second bystander described a couple [presumably the victims] walking past him and his

friends, and reported the following:

         After the couple passed them, he then observed two black males wearing hoodies walking
         fast and towards the couple. [He] stated the two black males were in their twenties and
         thin. One of the guys was wearing a gray hoodie and he then heard arguing and yelling.
         [He] stated it appeared as if the two black males were robbing the couple and he then
         heard about 5-6 popping sounds like gunfire.

Id. at 14.


         DISCUSSION

         Section § 1111(a) of Title 18, United States Code provides that

         Murder is the unlawful killing of a human being with malice aforethought. Every murder
         . . . committed in the perpetration of, or attempt to perpetrate, any . . . robbery . . . is
         murder in the first degree.

Such acts, generally described as a “felony murder,” constitute offenses against the United States in

several circumstances relevant to this motion. One such circumstance is found in 18 U.S.C. § 1959(a)(1),

which prohibits the commission of state or federal violent crimes “for the purpose of gaining entrance to

or maintaining or increasing position in an enterprise engaged in racketeering activity.” See United States

                                                      4
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 5 of 10 PageID #: 131



v. Desena, 287 F.3d 170, 177 (2d Cir. 2002) (under § 1959, “the government may rely on either state or

federal law to establish a predicate substantive crime”). Another is found in 18 U.S.C. § 924(j), which

provides penalties for “[a] person who, in the course of a violation of subsection (c), causes the death of a

person through the use of a firearm,” while § 924(c) of Title 18 prohibits the use of a firearm during and

in relation to a crime of violence, including a violation of § 1959(a)(1). See United States v. Payne, 591

F.3d 46, 68 (2d Cir. 2010) (discussing applicability of § 924(c) to murder in aid of racketeering

conviction under § 1959(a)(1)). And Section 2 of Title 18 provides that “[w]hoever commits an offense

against the United States, or aids [or] abets . . . its commission, is punishable as a principal.”

        The question presented here is whether Smith’s knowing participation in the armed robbery is

sufficient to satisfy the mens rea element of the crimes charged, which primarily relate to the “malice

aforethought” requisite of § 1111. As the Second Circuit observed:

        In construing a murder statute similar to § 1111, the Supreme Court pointed out in Schad
        v. Arizona, 501 U.S. 624, 639–40, 111 S.Ct. 2491, 2501–02, 115 L.Ed.2d 555 (1991),
        that “At common law, murder was defined as the unlawful killing of another human
        being with ‘malice aforethought.’ The intent to kill and the intent to commit a felony
        were alternative aspects of the single concept of ‘malice aforethought.’ ... [S]tatutes have
        in most cases retained premeditated murder and some form of felony murder (invariably
        including murder committed in perpetrating or attempting to perpetrate a robbery) as
        alternative means of satisfying the mental state that first degree murder presupposes.”

United States v. Thomas, 34 F.3d 44, 49 (2d Cir. 1994). Smith argues, however, that because he was

unaware of Everett’s purportedly divergent mens rea, which Smith claims was an intent to attack or kill,

rather than rob, Arzu, the Government should have to establish that he “knew there was a genuine (and

not just fanciful or remote) risk that someone would be killed during the robbery.”

        The proposed jury charge emanates from the decision in Gyamfi, which was an attempt to apply

the Supreme Court’s decision in Rosemond v. United States, 134 S.Ct. 1240 (2014). Rosemond did not

involve felony murder; rather, in that case, the Court examined the jury instructions given in connection

with a charge that a defendant aided and abetted the use of a firearm during an illegal narcotics

transaction. Rosemond begins with the proposition that “[a]n active participant in a drug transaction has

the intent needed to aid and abet a § 924(c) violation when he knows that one of his confederates will


                                                       5
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 6 of 10 PageID #: 132



carry a gun.” Rosemond, 572 U.S. at 77. However, because there was evidence that the defendant did

not know in advance that his cohorts would be armed, the conviction required a demonstration of

“foreknowledge that his confederate will commit the offense with a firearm.” Id. at 78. Thus, the Court

vacated the judgment based on the failure to charge the jury that Rosemond needed “advance knowledge

of a firearm’s presence.” Id. at 82.

        The Gyamfi decision, from which the requested jury instruction emanates, represents one Court’s

efforts to apply Rosemond in the context of aiding and abetting a felony murder – in that case, death

resulting from an armed robbery charged under the Hobbs Act. Gyamfi suggests that in Rosemond, “the

Supreme Court stated in broad terms that the accomplice must independently ‘intend[ ] to facilitate’ ‘the

specific and entire crime charged.’” Gyamfi, 357 F. Supp. 3d at 359. Gyamfi construes Redmond “to

require a stricter showing of scienter for an accomplice than is required of the principal.” Id. Thus,

Gyamfi concludes, to establish liability under aiding and abetting, “the prosecution must prove that

Gyamfi subjectively knew, in advance of the attempted robbery, that there was a genuine risk someone

would be killed during the robbery.” Id. at 362-363. At least one other court has adopted this

interpretation. See United States v. Esteves, 2020 WL 42711, at *3 (E.D. La. Jan. 3, 2020) (holding the

Government must establish that “the defendant actively participated with advance knowledge that there

was a genuine risk that a person might be shot and killed during the Hobbs Act robbery”). Based on its

reading of Rosemond, the district court in Gyamfi crafted the proposed jury instruction. Gyamfi, 357 F.

Supp. 3d at 363 (“[T]he Court intends to instruct the jury that, to convict Gyamfi of aiding and abetting

felony murder, the jury must find . . . that, at the time he rendered his aid, Gyamfi knew there was a

genuine (and not just fanciful or remote) risk that someone would be killed during the robbery.”).

Nevertheless, Gyamfi appears to be a minority view and, more importantly, appears to be at odds with the

law in this Circuit.

        Prior to Rosemond, the Second Circuit repeatedly held that “the malice of the robbery satisfies

murder's malice requirement.” United States v. Thomas, 34 F.3d 44, 48 (2d Cir. 1994); United States v.

Mitchell, 122 Fed.Appx. 539, 541 (2d Cir. 2005) (“[M]alice aforethought can be demonstrated by

                                                     6
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 7 of 10 PageID #: 133



showing that the homicide occurred during the commission of a robbery.”); United States v. Reis, 369

F.3d 143, 152 (2d Cir. 2004) (same); cf. United States v. Zayac, 765 F.3d 112, 116-18 (2d Cir. 2014)

(affirming aiding and abetting conviction for felony murder under 18 U.S.C. § 924(j) where co-

conspirator possessed and fired gun). In Thomas, the Second Circuit held that a jury charge providing

that “killing is done with malice aforethought ... if it results from the perpetration of ... a robbery” was

correct. Thomas, 34 F.3d at 49. Importantly, the Circuit also upheld the trial court’s refusal to give an

alibi charge on behalf of one defendant who was in New York City at the time the homicide took place in

Syracuse, because such an alibi would not have exonerated that defendant under a conspiracy or

accomplice theory. Id. at 50. In Thomas, then, the Circuit held that the requisite mens rea for aiding and

abetting liability did not extend beyond facilitation of an armed robbery. Subsequent to Rosemond, the

Second Circuit reaffirmed this precedent in a summary order, expressly disavowing the notion that

Rosemond undermined the precedent established in Thomas. United States v. Rivera, 679 Fed. Appx. 51,

54-55 (2d Cir. 2017) (holding that aiding and abetting conviction does not require demonstration that “the

victim’s death was planned in advance of an underlying robbery”); cf. United States v. Garcia-Ortiz, 792

F.3d 184, 190 (1st Cir. 2015) (“Rosemond did not enhance the knowledge required of an aider and abettor

of § 924(j).”).

        The Gyamfi decision dismisses the Second Circuit decision in Rivera, which appears dispositive

of the question, principally because, as a summary order, “Rivera is not a precedential decision.” Gyamfi,

357 F. Supp. 3d at 360. However, such determinations cannot be so lightly discarded. As several

decisions have noted, a district court is not “‘at liberty ... to disregard [or] contradict a Second Circuit

ruling squarely on point merely because it was rendered in a summary order.’” Abrue v. United States,

2020 WL 4570338, at *4 (S.D.N.Y. Aug. 7, 2020) (citing 2d Cir. R. 32.1.1(a) and quoting United States

v. Tejeda, 824 F. Supp. 2d 473, 475 (S.D.N.Y. 2010)); see also Mendez v. Starwood Hotels & Resorts

Worldwide, Inc., 746 F. Supp. 2d 575, 595 (S.D.N.Y. 2010) (noting that summary orders offer “some

indication of how the Court of Appeals might rule were it to decide the issue in a binding opinion”). The

Second Circuit abides by a similar principal, noting that “[d]enying summary orders precedential effect

                                                       7
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 8 of 10 PageID #: 134



does not mean that the court considers itself free to rule differently in similar cases.” United States v.

Payne, 591 F.3d 46, 58 (2d Cir. 2010).

        Additionally, where, as here, “the Second Circuit has spoken directly to the issue presented by

this case . . . this Court is required to follow that decision ‘unless and until it is overruled in a precedential

opinion by the Second Circuit itself or ‘unless a subsequent decision of the Supreme Court so undermines

it that it will almost inevitably be overruled by the Second Circuit.’’” United States v. Diaz, 122 F. Supp.

3d 165, 179 (S.D.N.Y. 2015), aff'd, 854 F.3d 197 (2d Cir. 2017) (quoting Doscher v. Sea Port Grp. Sec.,

LLC, No. 15–CV–384 (JMF), 2015 WL 4643159, at *3 (S.D.N.Y. Aug. 5, 2015)); cf. Monsanto v. United

States, 348 F.3d 345, 351 (2d Cir. 2003) (“[W]e-like the district court-are required to follow . . . a binding

precedent of our court. . . . unless and until that case is reconsidered by our court sitting in banc (or its

equivalent) or is rejected by a later Supreme Court decision.”). Because it is far from inevitable that

Rosemond will lead the Circuit to overrule its well-established precedent concerning felony murder and

aiding and abetting liability, this Court is bound by the clear precedent of Thomas and Rivera. Thus, the

Court rejects the conclusion in Gyamfi that it is “an open question in this Circuit what mens rea the

Government must prove to convict a defendant of felony murder when he is simply an aider-and-abettor

of the underlying felony.” Gyamfi at 362.

         Even assuming, arguendo, that the reasoning of Gyamfi proved persuasive, the facts here

distinguish this case from those opinions in which mens rea presented a closer question. In Gyamfi, after

all, the defendant “aided and abetted an armed robbery, committed by someone else in Gyamfi's absence

but that resulted in a murder.” Gyamfi at 357. This case is also factually distinguishable from

Rosemond, in which the Supreme Court examined 924(c) convictions of defendants who “‘kn[ew]

nothing of a gun until it appear[ed] at the scene,’” and even if not, at the time they learned about the gun,

they had already completed their assistance or had “‘at that late point . . . no realistic opportunity to quit

the crime.’” United States v. Prado, 815 F.3d 93, 102 (2d Cir. 2016) (quoting Rosemond, 134 S.Ct. at

1249). According to the facts proffered by both counsel, as well as the police reports supplied by counsel,

Smith drove Everett to the crime scene where Smith, armed with a handgun, and Everett, also brandishing

                                                        8
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 9 of 10 PageID #: 135



a handgun, confronted a larger group of individuals with the intention of robbing them at gunpoint.

Compare United States v. Barrett, 750 F. App'x 19, 25–26 (2d Cir. 2018) (holding that defendant who

drove himself and two armed confederates to site of robbery murder “supported aiding and abetting

culpability as detailed in Rosemond”). Given these circumstances, there can be no question about

Smith’s intent to participate in a violent street crime. That Everett was a known member of the Bloods

street gang renders questions about Smith’s expectations about potential violence further attenuated. See,

e.g., United States v. Price, 2009 WL 973370, at *2 (E.D.N.Y. 2009), as clarified, 2009 WL 1010483

(E.D.N.Y. Apr. 14, 2009) (“The court recognizes that media reports and portrayals have engraved a

violent image of the Bloods in the popular conscience.”).

        At the same time, Smith’s argument does not appear (as it cannot) to be based on an absence of

intent regarding his participation in an armed robbery. Rather, he predicates his motion upon a slightly

more nuanced argument: Smith contends that Everett had – unbeknownst to Smith – a heightened level of

premeditation in that he was seeking revenge against Arzu. Thus, Smith argues that because Everett was

on a “mission to murder” Arzu (an assertion that cannot be sustained fully upon the facts proffered), that

the Gyamfi instruction is required by Rosemond to ensure that defendant’s “intent must go to the specific

and entire crime charged.” Rosemond, 572 U.S. at 76. It is, of course, not uncommon that violent crimes,

including acts chargeable under § 1959, can have multiple motives. See, e.g., United States v. Payne, 591

F.3d 46, 64 (2d Cir. 2010) (discussing multiple purposes underlying § 1959 murders including profit,

protection against reprisals and position within enterprise).

        More importantly, though, the express language of Rosemond specifically eschews any such

conclusion. In its determination, the Supreme Court rejected a second contention by Rosemond that is

significant to this decision. The Court described that argument as follows:

        Rosemond argues that a participant in a drug deal intends to assist a § 924(c) violation
        only if he affirmatively desires one of his confederates to use a gun. . . [A]ccording to
        Rosemond, the instructions must also permit the jury to draw the opposite conclusion—
        that although the defendant participated in a drug deal knowing a gun would be involved,
        he did not specifically want its carriage or use. That higher standard, Rosemond claims,
        is necessary to avoid subjecting persons of different culpability to the same punishment.


                                                      9
Case 2:19-cr-00417-GRB Document 26 Filed 09/27/20 Page 10 of 10 PageID #: 136



572 U.S. at 79 (emphasis added). In roundly rejecting that argument, the Court concluded:

        What matters for purposes of gauging intent, and so what jury instructions should
        convey, is that the defendant has chosen, with full knowledge, to participate in the illegal
        scheme—not that, if all had been left to him, he would have planned the identical crime.
        Consider a variant of Rosemond's example: The driver of a getaway car wants to help rob
        a convenience store (and argues passionately for that plan), but eventually accedes when
        his confederates decide instead to hold up a national bank. Whatever his original
        misgivings, he has the requisite intent to aid and abet bank robbery; after all, he put aside
        those doubts and knowingly took part in that more dangerous crime. The same is true of
        an accomplice who knowingly joins in an armed drug transaction—regardless whether he
        was formerly indifferent or even resistant to using firearms. The law does not, nor should
        it, care whether he participates with a happy heart or a sense of foreboding. Either way,
        he has the same culpability, because either way he has knowingly elected to aid in the
        commission of a peculiarly risky form of offense.

572 U.S. at 79 (emphasis added).

        Here, it is beyond peradventure, on the facts proffered, that Smith “ha[d] knowingly elected to aid

in the commission of a peculiarly risky form of offense,” to wit: the armed robbery. The Government

need not prove anything more.


        CONCLUSION

        Based on the foregoing, the motion in limine is DENIED.



        Dated: Central Islip, NY
               September 27, 2020


                                                          /s/ Gary R. Brown__________
                                                          Hon. Gary R. Brown
                                                          United States District Judge




                                                     10
